                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________

                                                             December 20, 2019              The requested extension of time
                                                                                            is GRANTED. The parties shall
VIA ECF                                                                                     submit the settlement fairness
                                                                                            materials by January 20, 2020.
Hon. Sarah Cave
United States Magistrate Judge                                                              The Clerk of Court is respectfully
United States District Court                                                                directed to close the Letter-
40 Foley Square                                                                             Motion at ECF No. 132.
New York, New York 10007
                                                                                            SO ORDERED            12/20/19
                          Re:     Agapito, et al. v. AHDS Bagel LLC, et al.;
                          Case No. 16-cv-8170-JPO-SLC
                          Patricio, et al. v. AHDS Bagel LLC, et al.;
                          Case No. 17-cv-4127-JPO-SLC
                          Neri, et al. v. Nussbaum, et al.
                          Case No. 17-cv-8321-JPO-SLC

Dear Judge Cave:

        This firm represents Plaintiffs in the above-captioned matter. We write to request an

extension of time to submit the settlement fairness papers from December 20, 2019 to January 20,

2020. We request the extension because the parties are still in the process of finalizing the

settlement agreement. Defendants’ counsel, Lawrence Morrison just recently finished serving on

grand jury duty. The attorney who was handling the matter for plaintiffs, Finn Dusenberry,

recently left our firm. These factors, combined with the upcoming holiday season, necessitate our

request for a 30 day extension. This is the fourth request for an extension of time and Defendants’

counsel has consented.

        We thank the Court for its time and attention to this matter.



                                            Respectfully Submitted,

                                                    /s/ Joshua S. Androphy, Esq.
                                                    Joshua S. Androphy , Esq.
                                                    MICHAEL FAILLACE & ASSOCIATES, P.C.
                          Certified as a minority-owned business in the State of New York
                            Attorneys for Plaintiff

cc:   Defendants (By ECF)
